United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3142
                                   ___________

Janice E. Buddemeier,                *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Eastern District of Arkansas.
Jo Anne B. Barnhart, Commissioner,   *
Social Security Administration,      *      [UNPUBLISHED]
                                     *
            Appellee.                *
                                ___________

                             Submitted: April 6, 2004

                                  Filed: April 22, 2004
                                   ___________

Before MELLOY, HANSEN, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Janice Buddemeier appeals the district court’s1 order dismissing her challenge
to the Commissioner’s denial of disability insurance benefits. We affirm.




      1
       The Honorable John F. Forster, Jr., United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
      The Commissioner denied Buddemeier benefits in 1986 because her condition
would not keep her from working for 12 consecutive months. In 1995, at
Buddemeier’s request, her case was reopened, but the Commissioner again denied
benefits. An administrative law judge found in 1999 that the case was improperly
reopened, and reinstated the 1986 denial as the final agency determination. When
Buddemeier sought judicial review, the district court found that it lacked jurisdiction
to hear the case.

      Upon de novo review, see Boock v. Shalala, 48 F.3d 348, 351 & n.2 (8th Cir.
1995), we conclude dismissal was proper because the Commissioner’s refusal to
reconsider a previously denied claim is not a “final order” and is unreviewable absent
a constitutional violation, see Robertson v. Sullivan, 979 F.2d 623, 625 (8th Cir.
1992) (per curiam). Accordingly, we affirm the judgment of the district court.
                        ______________________________




                                          -2-